DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-38 are indefinite because of the use of reference numbers and reference letters within the claims.  For instance in claim 1 “H2, H3” indicates a second heating region but it is unclear if “H2” is the second heating region or “H3” is the second heating region.  See also Figs. 5 and 12.  It is suggested to remove these reference numbers and reference letters from the claims.
Claim 18, line 2, the phrase “two hating regions provided” is unclear.   “hating” should be “heating” and the phrase “two hating regions provided” should be replaced with the phrase  “the first and second heating regions provided”.
Claim 18, lines 2 and 3, the phrase “one or more deposition regions” lacks antecedent basis.  The phrase “one or more deposition regions” should be replaced with the phrase “the first deposition region”.
Claim 20, line 2, the phrase “the heating region” is unclear.  This phrase should be replaced by the phrase “the first and second heating regions”.
Claim 23, line 3, the word “high” lacks basis for comparison.  How “high”?  It is suggested to delete the phrase “high-speed”.
Claim 24, line 2, the phrase “two hating regions provided” is unclear.   “hating” should be “heating” and the phrase “two hating regions provided” should be replaced with the phrase  “the first and second heating regions provided”.
Claim 24, lines 2 and 3, the phrase “to each of both sides one or more deposition regions” lacks antecedent basis.  This phrase should be replaced with the phrase “to sides  of the first  and second deposition regions”.
Claim 26, line 2, the phrase “the heating region” lacks antecedent basis.  This phrase should be replaced by “the first or second heating region”.
Claim 29, line 3, “high” lacks basis for comparison.  How “high”? It is suggested to delete the phrase “high-speed”.
Claim 30, line 2, is indefinite because of the word “hating”.  It should be “heating”.  The phrase “two hating regions provided to each of both sides of one or more deposition regions” should be replace by the phrase “the first and second heating regions or the second and third heating regions”. 
Claim 32, line 2, is indefinite because of the phrase “the heating region”.  This phrase should be replaced by “first, second or third heating regions”.
Claim 35, line 3, the word “high” lacks basis for comparison.  How “high”? It is suggested to delete the phrase “high-speed”.
Claim 38, line 4, the word “high” lacks basis for comparison.  How “high”? It is suggested to delete the phrase “high-speed”.
Allowable Subject Matter
Claims 17-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17-38 are allowable over the prior art of record because the prior art of record does not teach an in-line deposition apparatus for a cutting tool with a coating film including: a single in-line deposition chamber in which a first carrier-waiting region, a first heating region, a first deposition region, a second heating region, and a second carrier-waiting region are provided in an order, and a coating film is formed on the cutting tools, the in-line deposition chamber being free of a vacuum valve therein; wherein the conveyed-carrier is configured to mount the cutting tools, the conveyed-carrier holding the cutting tools are configured to be sent before forming a coating film in the deposition chamber, the conveyed-carrier is configured to reciprocally move in the in-line deposition chamber in the first conveying direction and a second conveying direction opposite to the first conveying, the conveyed-carrier being moved from the first carrier-waiting region to the second carrier-waiting region in moving in the first conveying direction and from the second carrier-waiting region to the first carrier-waiting region in moving in the second conveying direction, and the cutting tools being heated to a predetermined temperature suitable for coating in the first deposition region at an end of the first heating region in the first conveying direction and at an end of the second heating region in the second conveying direction, the conveyed-carrier is configured to temporally stop in one of the first and second carrier-waiting regions, first targets are provided to the first deposition region sandwiching the conveying line from sides, and first heaters and second heaters are provided to the first heating region and the second heating region, respectively, sandwiching the conveying line from sides.
	The closest prior art of record Robinson et al. (U.S. Pat. 5,961,798) fail to teach the claimed subject matter as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 27, 2022